NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-5797-13T2
                                                A-0151-14T1
                                                A-0152-14T1


MIDLAND FUNDING LLC CURRENT
ASSIGNEE, [CITIBANK USA, N.A.,
ORIGINAL CREDITOR],

     Plaintiff-Appellant/               APPROVED FOR PUBLICATION
     Cross-Respondent,
                                            August 29, 2016
v.
                                           APPELLATE DIVISION
BRUCE THIEL,

     Defendant-Respondent/
     Cross-Appellant.
________________________________

MIDLAND FUNDING LLC CURRENT
ASSIGNEE, [CITIBANK CHILDREN'S
PLACE, ORIGINAL CREDITOR],

     Plaintiff-Appellant,

v.

LUISA ACEVEDO,

     Defendant-Respondent.
_______________________________

MIDLAND FUNDING LLC CURRENT
ASSIGNEE, [GE MONEY BANK,
ORIGINAL CREDITOR],

     Plaintiff-Appellant,

v.
ALISA JOHNSON,

     Defendant-Respondent.
________________________________

         Argued March 15, 2016 – Decided August 29, 2016

         Before   Judges     Fisher,   Rothstadt,   and
         Currier.

         On appeal from   Superior Court of New Jersey,
         Law Division,     Somerset County, Docket No.
         DC-87-14, and     Passaic County, Docket Nos.
         DC-1886-14 and   DC-1151-14.

         Lawrence J. McDermott, Jr., argued the cause
         for appellant/cross-respondent in A-5797-13,
         and for appellants in A-0151-14 and A-0152-
         14    (Pressler   and    Pressler,   L.L.P.,
         attorneys; Mr. McDermott, Steven A. Lang,
         and Michael J. Peters, on the briefs in A-
         5797-13; Mr. McDermott and Mr. Lang, on the
         briefs in A-0151-14; Mr. McDermott, on the
         briefs in A-0152-14).

         Richard A. Mastro argued the cause for
         respondent/cross-appellant    in    A-5797-13
         (Legal Services of Northwest Jersey, Inc.,
         attorneys; Mr. Mastro, on the briefs).

         Neil J. Fogarty argued the cause for
         respondents   in  A-0151-14   and   A-0152-14
         (Northeast   New   Jersey   Legal   Services,
         attorneys; Mr. Fogarty, on the briefs).

         Yongmoon Kim argued the cause for amici
         curiae Consumers League of New Jersey and
         National Association of Consumer Advocates
         in A-0151-14 and A-0152-14 (Kim Law Firm,
         LLC, attorneys; Mr. Kim, of counsel and on
         the briefs).

    The opinion of the court was delivered by

ROTHSTADT, J.A.D.




                                2                          A-5797-13T2
    In these three appeals, which we calendared back-to-back

and consolidated for purposes of this opinion, we are asked to

determine the statute of limitations applicable to an action

filed to collect debts arising from a customer's use of a retail

store's credit card which use is restricted to the specific

store.      Plaintiff      Midland      Funding      LLC,     an   assignee           of     the

financial      institutions       that    issued       credit          cards     to        store

customers on behalf of retailers, argues the six-year statute of

limitations       that   governs       most    contractual         claims,        N.J.S.A.

2A:14-1, is applicable under the circumstances presented, while

defendants in each action, as well as amici curiae Consumer

League    of   New     Jersey    and     National      Association         of     Consumer

Advocates,     argue     the    four-year      statute      of   limitations,              which

governs contracts relating to the sale of goods, N.J.S.A. 12A:2-

725, should control.             In each of the cases, the trial court

applied     the    four-year      statute       of     limitations.              Plaintiff

challenges     those      decisions      as     well     as      the     award        to    two

defendants of statutory damages and fees under the Fair Debt

Collection Practices Act (FDCPA), 15 U.S.C.A. §§ 1692 to 1692p.1


1
     The notices of appeal in A-0151-14 and A-0152-14 indicate
plaintiff is also appealing from the court's denial of its
motions for reconsideration in those actions. However, because
plaintiff's briefs do not address those denials, we consider its
appeal from those orders abandoned, as an issue that is not
briefed on appeal is deemed waived. N.J. Dep't of Envtl. Prot.
                                                     (continued)


                                           3                                      A-5797-13T2
The third defendant cross-appeals from the denial of his motion

for summary judgment seeking a similar award under the FDCPA.

    Having    considered      the     parties'    arguments,     we   hold    that

claims arising from a retail customer's use of a store-issued

credit card — or one issued by a financial institution on a

store's behalf — when the use of which is restricted to making

purchases from the issuing retailer are subject to the four-year

statute of limitations set forth in N.J.S.A. 12A:2-725.                  We also

hold that if an action is filed after the expiration of this

four-year   period,   the     FDCPA    requires    the   award   of   statutory

damages and costs, absent a showing that the action was filed

due to a "bona fide error" under the act.                      Accordingly, we

affirm the application of the four-year statute of limitations

in each case and the award of statutory fees and costs in two of

the cases, but we reverse and remand the denial of those fees

and costs in the other.

    The orders under appeal were entered in response to summary

judgment    motions   filed    by     defendants.        The   material      facts

contained in each matter's motion record were undisputed and can

be summarized as follows.




(continued)
v. Alloway Twp., 438 N.J. Super. 501,    505   n.2   (App.    Div.),
certif. denied, 222 N.J. 17 (2015).



                                        4                                A-5797-13T2
       All three defendants obtained credit cards from specific

stores,        issued      by   unaffiliated     financial        institutions,        that

limited the cards' use to purchases from the specific store.

Each     of    them     defaulted     in   their     payments.           In    each    case,

plaintiff acquired the debt by assignment                         and filed suit to

recover the outstanding amount.                     Specifically, in June 2003,

defendant          Luisa    Acevedo      obtained      a    credit      card    from     The

Children's Place clothing store that was issued by Citibank and

could only be used to purchase merchandise at that store.                                 In

1998, defendant Alisa Johnson obtained a JCPenny credit card,

issued        by   GE   Money    Bank,     for   use       only   at    JCPenny   stores.

Defendant Bruce Thiel obtained a Home Depot credit card, issued

by Citibank, for use only at Home Depot stores.

       Each defendant used their card at the designated stores and

made payments before eventually defaulting.                            Acevedo made her

last payment on March 5, 2009, and was in default as of May

2009.2    Johnson defaulted by December 2008, having made her last

payment the previous month.                Thiel made his last minimum payment




2
    The credit card account became designated as "charged off" as
of October 2009.




                                             5                                    A-5797-13T2
on March 16, 2009, and was in default as of April 20, 2009, when

he failed to make the next required minimum payment.3

     Plaintiff filed suit against each defendant more than four

years after their respective defaults, but within six years.

Specifically, on February 25, 2014, plaintiff filed a complaint

against Acevedo seeking to recover the $824.90 balance on her

account.        Plaintiff      filed    a       complaint     against     Johnson     on

February 4, 2014, seeking to collect her outstanding balance of

$747.05.     As to Thiel, plaintiff filed a complaint on July 18,

2013, seeking to collect the $2340.77 outstanding balance.                          Each

defendant filed a responsive pleading asserting that plaintiff's

claims   were    barred   by    the    four-year       statute       of   limitations,

N.J.S.A. 12A:2-725, and setting forth claims against plaintiff

under the FDCPA.        In May 2014, each defendant filed a motion for

summary judgment seeking dismissal of plaintiff's complaint and

an award of damages and fees under the FDCPA.

     The     Special    Civil    Part        in     Passaic    County     heard     oral

arguments on Acevedo's and Johnson's motions together.                            After

considering counsels' arguments, the court granted both motions,

dismissing      the    complaints      and        awarding    each    defendant      one

thousand dollars in statutory damages under the FDCPA.                              The

3
    Thiel made a few additional payments after this date, in the
amount of forty dollars each, but none of these payments
satisfied the minimum payment due.



                                            6                                 A-5797-13T2
court entered judgments in favor of Acevedo and Johnson and

directed them to file separate motions for counsel fees pursuant

to the FDCPA, 15 U.S.C.A. § 1692k(a)(3).

     In a written decision, the court explained its reasons for

applying    the    four-year      statute    of    limitations.       The   court

adopted our reasoning in an unpublished opinion, New Century

Fin. Servs., Inc. v. McNamara, A-2556-12 (App. Div. Mar. 20,

2014) including our reliance upon the Supreme Court's opinions

in Sliger v. R.H. Macy & Co., 59 N.J. 465 (1971), and Associates

Discount Corp. v. Palmer, 47 N.J. 183 (1966), and our opinion in

Ford Motor Credit Co. v. Arce, 348 N.J. Super. 198 (App. Div.

2002).4

     Acevedo      and   Johnson    filed    motions   for   statutory   counsel

fees,     which   the   court     granted,    awarding      Acevedo   $4250    in

attorney fees and Johnson $7632.50.               Plaintiff filed motions for

reconsideration, which the court denied, rejecting plaintiff's

argument that the court failed to consider that the credit cards


4
     In relying upon our unpublished opinion in McNamara, the
court recognized that Rule 1:36-3 limited its authority to cite
or rely upon McNamara, but it felt it appropriate to mention it
for the purpose of demonstrating that "the[se] very same
attorneys who are now before this [c]ourt argued the very same
issues before the Appellate Division in McNamara" and, for that
reason, relied on McNamara to demonstrate that plaintiff
consciously proceeded to commence these actions when its
timeliness was contraindicated. We see no error in the judge's
reliance on McNamara for that sole purpose.



                                       7                                A-5797-13T2
were issued to Acevedo and Johnson by unaffiliated financial

institutions.

    Thiel's motion for summary judgment was considered by the

Special   Civil       Part    in   Somerset        County.        After        the   parties

presented      their       arguments,    that      court    also      relied     upon      the

holdings in Sliger, Palmer, and our decision in Docteroff v.

Barra Corp. of America, 282 N.J. Super. 230 (App. Div. 1995), as

well as the United States District Court's opinion in Tele-Radio

Systems, Ltd. v. De Forest Electronics, Inc., 92 F.R.D. 371

(D.N.J. 1981), and granted Thiel's motion as it pertained to

plaintiff's      claim      against     him,      but    denied      it   as    to   Thiel's

counterclaim under the FDCPA.                  The court, relying upon Beattie

v. D.M. Collections, Inc., 754 F. Supp. 383, 394 (D. Del. 1991)

found that plaintiff did not violate the act.

    Plaintiff filed a notice of appeal in all three cases, and

Thiel filed a cross-appeal from the denial of his motion for

statutory damages and counsel fees under the FDCPA.

    In    all    three       appeals,     plaintiff        challenges          the   courts'

treatment of "an agreement between a buyer and a third-party

financier      who    is    neither     the    seller     nor   an    assignee       of    the

seller    to    provide       credit      for      the    purchase        of    goods      [as

equivalent      to]    a    contract     for      the    sale   of    goods      [that     is]

subject to the four-year limitations period of the [UCC]."                                   It




                                              8                                      A-5797-13T2
also   argues     that    all    three    defendants      were     not   entitled     to

summary judgment and, in the Acevedo and Johnson matters, that

the court improperly relied upon our unpublished opinion.

       In the Thiel appeal, plaintiff, relying upon the parties'

responses to requests for admissions and Thiel's statement of

material       facts,     further        contends        summary     judgment        was

inappropriate and challenges the court's determination regarding

plaintiff's      claim     that    discovery       was    necessary      before      the

motions should have been decided.                  In his cross-appeal, Thiel

contends the court erred when it failed to award him damages and

fees    under    the     FDCPA,    arguing     the       statute    imposes     strict

liability      and   "[d]ebt      collection   matters       initiated        past   the

applicable statute of limitations violate the Act[,] entitling

defendant to statutory damages and mandatory attorney fees."

       "We     review     an    order     granting        summary     judgment       'in

accordance      with     the    same    standards    as     the     motion    judge.'"

Johnson v. Roselle EZ Quick LLC, __ N.J. __, __ (2016) (slip op.

at   18)     (quoting    Bhagat    v.    Bhagat,    217 N.J. 22,   38   (2014)).

"Such a motion will be granted if the record demonstrates that

there is no genuine issue of material fact and 'the moving party

is entitled to a judgment or order as a matter of law.'"                          Ibid.

(quoting R. 4:46-2(c)).




                                           9                                   A-5797-13T2
      "We review questions of law de novo, and do not defer to

the   conclusions      of    the     trial . . .           courts."      Ibid.      Which

statute   of    limitations        applies       to    a     claim,    and   whether   the

filing of a complaint after that period has passed constitutes a

violation      of    the    FDCPA,    are        "purely       legal    question[s]      of

statutory interpretation."             Ibid.; see also Town of Kearny v.

Brandt, 214 N.J. 76, 92-94 (2013); Zabilowicz v. Kelsey, 200
N.J. 507, 512-13 (2009); J.P. v. Smith, 444 N.J. Super. 507, 520

(App. Div.), certif. denied, __ N.J. __ (2016).

      Applying       this   standard,        we       find     plaintiff's      arguments

regarding      the    inapplicability        of       the      four-year     statute    of

limitations under N.J.S.A. 12A:2-7255 to be without merit, and we


5
    Plaintiff argues N.J.S.A. 2A:14-1 should apply.                          That statute
provides:

            Every action at law for . . . recovery upon
            a contractual claim or liability, express or
            implied, not under seal, or upon an account
            other than one which concerns the trade or
            merchandise between merchant and merchant,
            their factors, agents and servants, shall be
            commenced within 6 years next after the
            cause of any such action shall have accrued.

            This section shall not apply to any action
            for breach of any contract for sale governed
            by [N.J.S.A. 12A:2-725].

            [N.J.S.A. 2A:14-1 (Emphasis added).]

     N.J.S.A. 12A:2-725, in turn, provides that "[a]n action for
breach of any contract for sale must be commenced within four
                                                     (continued)


                                            10                                   A-5797-13T2
affirm substantially for the reasons expressed by the two motion

judges.     We add only the following brief comments.

      "[I]n   determining      whether     a    contract   is    for    'sale    of

goods,' and thus covered by [N.J.S.A. 12A:2-725], a court must

examine the whole transaction between the parties and look to

the   essence   or    main    objective    of    the    parties'    agreement."

Docteroff, supra, 282 N.J. Super. at 240.                  The basis for the

four-year statute's applicability to store-issued credit cards

was provided by the Court in Sliger, which affirmed the nature

of the subject transactions as a sale of goods.                     See Sliger,

supra, 59 N.J. at 467.         In Palmer and Arce, the Court and the

Appellate Division determined that the fact that a third-party

creditor provided the financing for a sale of goods did not

change the nature of the transaction as a sale of goods.                        See

Palmer, supra, 47 N.J. at 187; Arce, supra, 348 N.J. Super. at

199-200.

      The   Special   Civil    Part   judges     also   correctly      determined

there was no basis to deny summary judgment as to this issue in

any of the three cases.         Plaintiff failed to create any genuine

issues of material fact regarding the statute of limitations.

Although plaintiff argues that it should have been entitled to


(continued)
years after the cause of action has accrued."                   N.J.S.A. 12A:2-
725(1).



                                      11                                 A-5797-13T2
further discovery, it failed to meet its burden as the party

seeking   additional    discovery    to     demonstrate   how   additional

discovery would change the outcome of the case.            See Badiali v.

N.J. Mfrs. Ins. Grp., 220 N.J. 544, 555 (2015).

    We    also   find   no   merit   in    plaintiff's    contention   that

Thiel's partial payments, which were all less than the minimum

amount required by his credit card agreement, tolled the running

of the statute of limitations.6           "A cause of action will accrue

on the date that 'the right to institute and maintain a suit

first arose,'" and "generally coincides with 'the date on which

the statutory clock begins to run.'"          Johnson, supra, __ N.J. at

__ (slip op. at     30) (quoting White v. Mattera, 175 N.J. 158,

164 (2003)).     "In an action on a sales contract, '[a] cause of

action accrues when the breach occurs.'"           Deluxe Sales & Serv.,

Inc. v. Hyundai Eng'g & Constr. Co., 254 N.J. Super. 370, 375

(App. Div. 1992) (quoting N.J.S.A. 12A:2-725(2)).           In collection

actions, the right to institute and maintain a suit arises on

the date of default — the first date on which the debtor fails

to make a minimum payment.       See id. at 374-75.         The fact that


6
    Plaintiff argues that Thiel's last payment was in February
2010, at which time the statute began to run. We disagree with
both contentions as, according to Thiel's account statements,
the payment made on that date was reversed on the same day. The
last partial payment appears to have been made in December 2009,
but, as discussed above, the statute had already begun to run.



                                     12                           A-5797-13T2
Thiel    made    partial        payments     less       than    the     minimum     payment

required after the date of default does not change the date of

default, and thus does not change the date on which the cause of

action accrued.

       We     turn   to     the    trial     courts'         disparate      treatment      of

defendants' FDCPA claims, and part company with the Somerset

County Special Civil Part's determination that filing a time-

barred action cannot be the basis for a claim under the act.                               We

agree with the Passaic County Special Civil Part's decision that

filing the action is automatically a violation, absent a showing

that    the    complaint's        filing   was     the       result   of    a    "bona   fide

error."

       The    purpose      of   the   FDCPA       is    to    protect      consumers     from

"abusive debt collection practices by debt collectors . . . and

to promote consistent State action to protect consumers against"

such practices.           15 U.S.C.A. § 1692(e); see also Hodges v. Sasil

Corp., 189 N.J. 210, 222 (2007).                        To prevail, a debtor must

prove: "(1) she is a consumer, (2) the [party seeking payment]

is a debt collector, (3) the . . . challenged practice involves

an attempt to collect a 'debt' as the Act defines it, and (4)

the    [collector]        has     violated    a        provision      of   the    FDCPA    in

attempting to collect the debt."                        See Douglass v. Convergent

Outsourcing, 765 F.3d 299, 303 (3d Cir. 2014).




                                             13                                     A-5797-13T2
         Because    the   [FDCPA]    imposes     strict
         liability,   a   consumer   need    not   show
         intentional conduct by the debt collector to
         be entitled to damages.      However, a debt
         collector may escape liability if it can
         demonstrate   by  a   preponderance   of   the
         evidence that its "violation [of the Act]
         was not intentional and resulted from a bona
         fide error notwithstanding the maintenance
         of procedures reasonably adapted to avoid
         any such error." [U.S.C.A.] § 1692k(c).

         [Rutgers — The State Univ. v. Fogel, 403
N.J. Super. 389, 392 n.2 (App. Div. 2008)
         (second alteration in original) (quoting
         Russell v. Equifax A.R.S., 74 F.3d 30, 33-34
         (2d Cir. 1996)).]

See also Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich,

L.P.A., 559 U.S. 573, 578, 130 S. Ct. 1605, 1609, 176 L. Ed. 2d
519, 525 (2010).      However, "ignorance of the law will not excuse

any person" from liability under the FDCPA, "even if the actor

lacked actual knowledge that [the] conduct violated the law."

Id. at 581-83, 130 S. Ct. at 1611-12, 176 L. Ed. 2d at 527-28.

    There   is   no   prohibition   against   a   creditor   seeking   the

voluntary repayment of a debt.       Under New Jersey law, after the

statute of limitations has run, a debt is not extinguished but

is unenforceable in a court of law.           Huertas v. Galaxy Asset

Mgmt., 641 F.3d 28, 32 (3d Cir. 2011) (citing R.A.C. v. P.J.S.,

Jr., 192 N.J. 81, 98 (2007)).       The expiration of the statute of

limitations does not absolve the debtor of the debt owed, but

gives the debtor a complete defense to the creditor's attempt to




                                    14                           A-5797-13T2
collect on the debt in a collection action.                               Ibid.    Therefore, a

debt collector does not violate the FDCPA by seeking voluntary

payment of the debt, provided the collector "does not initiate

or threaten legal action in connection with its debt collection

efforts."       Id. at 33.

       A     debt    collector         violates        the    FDCPA        if     "he    [or      she]

threaten[s or commences] a lawsuit on a debt which [he or she]

'knows or should know is unavailable or unwinnable by reason of

a    legal    bar    such       as    the    statute         of    limitations.'"               Ibid.

(quoting Beattie, supra, 754 F. Supp. at 393).                                     Thus, a debt

collector violates the FDCPA by initiating "a lawsuit on a debt

that    appears       to    be       time-barred,        without . . .            having        first

determined      after      a     reasonable       inquiry          that    [the]    limitations

period has been or should be tolled."                             Ibid. (quoting Kimber v.

Fed. Fin. Corp., 668 F. Supp. 1480, 1487 (M.D. Ala. 1987)).

Where there is no evidence raised establishing that the creditor

made   a     "bona    fide       error      notwithstanding           the       maintenance         of

procedures reasonably adapted to avoid any such error," the act

is   violated       and    sanctions        may    be    imposed.           See     15       U.S.C.A.

1692k(c); see also Fogel, supra, 403 N.J. Super. at 392 n.2;

Kimber,      supra,       668    F.    Supp.      at    1488-89;      Jackson           v.   Midland

Funding, LLC, 754 F. Supp. 2d 711, 714-16 (D.N.J. 2010), aff’d,

468 F. App'x 123 (3d Cir. 2012).




                                               15                                            A-5797-13T2
      Our review of the motion record in these matters leads us

to conclude that plaintiff knew or at least should have known

its claims were time-barred.               In Acevedo's case, her statement

of material facts stated that plaintiff admitted in its answer

to her counterclaim that it knew she had defaulted in 2009,

which plaintiff again admitted in its response, but it failed to

file suit until 2014.           In the Johnson action, plaintiff admitted

in response to a request for admissions that Johnson had been in

default since December 2008, and it did not file suit until

2014.     In    Thiel's    action,       it     was    not    disputed     that     Thiel

defaulted by April 2009, and the complaint against him was not

filed   until    July     2013,    although          plaintiff     believed      that     a

payment or two of less than the minimum amount owed tolled the

running of the statute.            Plaintiff's opposing submissions never

raised any other issue as to why it failed to file within the

appropriate limitations period, other than its contention that

the   six-year   statute        applied.        It    did    not   plead   "bona     fide

error" as an affirmative defense, nor did it raise any issues as

to what procedures it had in place to avoid its error or what

reasonable     inquiry     it     made   into        the    applicable     statute      of

limitations.        Plaintiff        simply          operated      under   the      wrong

impression as to the applicable statute of limitation and became

liable to defendants under the FDCPA, entitling them to damages,




                                           16                                    A-5797-13T2
counsel fees and costs.         See Jackson, supra, 754 F. Supp. 2d at

715 (holding creditor liable under the FDCPA for filing suit

after expiration of applicable state's statute of limitations).

    To   the   extent     we    have    not    expressly       addressed     any    of

plaintiff's    remaining   arguments,         we    find   them    to   be   without

sufficient merit to warrant discussion in a written opinion.                        R.

2:11-3(e)(1)(E).

    Accordingly,     we        affirm    the       dismissal      of    plaintiff's

complaints in all three matters and the trial court's award of

damages and counsel fees to Acevedo and Johnson under the FDCPA;

but we reverse the dismissal of Thiel's claim for the same award

and remand to the trial court for entry of an order awarding

damages and counsel fees.

    Affirmed in part; reversed and remanded in part.                     We do not

retain jurisdiction.




                                        17                                   A-5797-13T2